964 N.E.2d 506 (2012)
357 Ill. Dec. 827
PEOPLE State of Illinois, respondent,
v.
Lavelle BILLUPS, petitioner.
No. 111280.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its opinion in People v. Billups, 404 Ill.App.3d 1, 343 Ill. Dec. 818, 935 N.E.2d 1046 (2010), and reconsider the matter in light of the decision in People v. Washington, 2012 IL 110283, 357 Ill. Dec. 1, 962 N.E.2d 902, to determine if a different result is warranted.